Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-3 are pending.  
Priority
Instant application 16631245, filed 01/15/2020 claims benefit as follows:

    PNG
    media_image1.png
    97
    386
    media_image1.png
    Greyscale
.

Information Disclosure Statement
All references from the IDS received 11/13/2020 have been considered unless marked with a strikethrough.
Response to Applicant Argument
In the response received 1/10/2022, Applicant elects group I, claim 1.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 2-3 are withdrawn as not reading on an elected group.

Claim Objection
Claim 1 is objected to because of the following informalities:  The claim contain parenthesis around the variables (see claims 1), and brackets around the chemical formula and claim numbers 1-3.  Appropriate correction is required.
Further, with respect to improved wording of claim 1, the claim should recite – A tungsten compound comprising a compound of chemical formula (1) wherein X is a halogen atom…etc.  The represent language should be change to comprising language.

Claim Rejection – 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article to Sundermeyer (“the S article”, Sundermeyer, J.  Chemische Berichte (1991), 124(9), 1977-9; document has been requested, Derwent abstract attached).
The S article teaches:
Condensation reaction of Mo(:NCMe3)2Cl2, prepd. by the reaction of MoO2Cl2 with Me3CNCO, with LiCp (Cp = cyclopentadienyl) in Et2O-THF gave 89% η5-CpMo(:NCMe3)2Cl. Reaction of [W(:NCMe3)(μ-NCMe3)Cl2(H2NCMe3)]2 with pyridine (py) in CH2Cl2 gave 92% (py)2W(:NCMe3)2Cl2, which on treatment with NaCp in Et2O-THF gave 81% η5-CpW(:NCMe3)2Cl.
From the CAS react file showing the reaction in the S article:

    PNG
    media_image2.png
    321
    656
    media_image2.png
    Greyscale
.
Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622